562 F.3d 710 (2009)
FRANKS INVESTMENT COMPANY LLC, Plaintiff-Appellant,
v.
UNION PACIFIC RAILROAD CO., Defendant-Appellee.
No. 08-30236.
United States Court of Appeals, Fifth Circuit.
March 11, 2009.
Warren Wayne Harris, Justin Brett Busby, Bracewell & Giuliani, Houston, TX, John M. Madison, Jr., Wiener, Weiss & Madison, Shreveport, LA, Scott C. Sinclair, Sinclair Law Firm, Bossier City, LA, for Plaintiff-Appellant.
William H. Howard, III, Alissa Jean Allison, Kathlyn G. Perez, Paul Lee Peyronnin, Baker, Donelson, Bearman, Caldwell & Berkowitz, New Orleans, LA, for Defendant-Appellee.
Before JONES, Chief Judge, and KING, JOLLY, DAVIS, SMITH, BARKSDALE, GARZA, BENAVIDES, STEWART, CLEMENT, PRADO, OWEN, ELROD, SOUTHWICK and HAYNES, Circuit Judges.[1]
*711 BY THE COURT:
A member of the Court in active service having requested a poll on the petition for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that this cause shall be reheard by the court en banc with oral argument on a date hereafter to be fixed. The Clerk will specify a briefing schedule for the filing of supplemental briefs.
NOTES
[1]  Judges Wiener and Dennis are recused in this case and did not participate in this decision.